Citation Nr: 1732233	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  05-35 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of frostbite of the feet and residuals of frostbite residuals of right ankle.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to June 1965, but only his service from August 25, 1961 to August 24, 1963, is considered honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal was before the Board in June 2013, July 2016, and March 2017, at which times it was remanded for additional development.  After the issuance of a June 2017 supplemental statement of the case, the appeal was returned to the Board for further appellate review.

This appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the March 2017 remand, an opinion was obtained from a VA examiner, which is dated in April 2017.  Therein, the examiner opined that it was more likely than not that the Veteran's lumbar spine degenerative facet joint arthritis was aggravated by a fall in 1990.  The examiner then states that, a question remained as to whether the Veteran's service-connected frostbite residuals of the feet "played a significant role" in that injury.

First, the Veteran's service-connected frostbite residuals include disability of the right ankle.  The examiner did not consider or discuss whether the Veteran's right ankle disability caused or aggravated a lumbar spine disability.  Second, the examiner's use of the phrase "significant role" misstates the standard by which VA adjudicates such issues.  The salient question is whether a service-connected disability had any role in causing or aggravating a lumbar spine disability.

Additionally, the examiner observed that the first time back symptoms were reported by the Veteran was in 1990, and that contemporaneous imaging of the Veteran's lumbar spine showed the presence of degenerative arthritis of the facet joints.  In other words, the disability existed prior to the 1990 fall, but was asymptomatic.  The April 2017 examiner stated that the diagnosis "typically takes years to develop and [is] very unlikely to have been caused by the reported acute back injury."  Although the examiner opined that the 1990 fall more likely than not aggravated the Veteran's lumbar spine disability, the examiner did not address whether the Veteran's service-connected frostbite residuals caused the lumbar spine disability over the years prior to the 1990 fall or whether a lumbar spine disability was aggravated by the service-connected residuals of frostbite (feet and ankle) after the 1990 fall.

For the reasons discussed above, the Board finds that a remand to obtain a supplemental opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must forward the Veteran's electronic claims file to the April 2017 VA examiner, or an appropriate substitute, in order to obtain a supplemental opinion.  After reviewing all of the relevant evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that:

(a) the Veteran's service-connected residuals of frostbite (feet and right ankle) caused the Veteran's lumbar spine disability prior to the 1990 fall;

(b) the Veteran's service-connected residuals of frostbite (feet and right ankle) aggravated the Veteran's lumbar spine disability after the 1990 fall; and 

(c)  the Veteran's service-connected residuals of frostbite (feet and right ankle) had any role in causing the 1990 fall.

In so doing, the examiner must address whether the Veteran's service-connected frostbite residuals (feet and right ankle) resulted in an altered gate or limp.

The examiner is advised that the service-connected frostbite residuals need not be the sole cause of or the sole aggravator of a lumbar spine disability, nor must they play a "significant role" is causing or aggravating a lumbar spine disability.  The salient issue is whether said residuals caused or aggravated the lumbar spine disability at all, or had any role in the 1990 fall.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Once the above actions have been completed, the AOJ should re-adjudicate the claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

